McCarthy, J.
Appeal from an order of the Court of Claims (Collins, J.), entered June 22, 2009, which, among other things, granted defendant’s cross motion for summary judgment dismissing the claim.
Claimant alleges, among other things, false imprisonment and negligence arising from the imposition of postrelease supervision by the Department of Correctional Services, rather than by the sentencing court, and her subsequent incarceration for violating the terms of her release. Recent decisions have held that the Department’s acts in confining individuals similar to claimant, “although in excess of its jurisdiction, are privileged” (Nazario v State of New York, 75 AD3d 715, 718 [2010], lv denied 15 NY3d 712 [2010]; see Carollo v State of New York, 75 AD3d 736, 737 [2010], lv denied 15 NY3d 711 [2010]; Donald v State of New York, 73 AD3d 1465, 1467 [2010], lv denied 77 AD3d 1458 [2010]; Collins v State of New York, 69 AD3d 46, 52-53 [2009]; see also Scott v Fischer, 616 F3d 100, 107-108 [2d Cir 2010]). Based on those decisions, we affirm the order of the Court of Claims granting defendant’s motion for summary judgment dismissing the claim.
Spain, J.P., Rose, Kavanagh and Egan Jr., JJ., concur. Ordered that the order is affirmed, without costs.